                   Case 3:18-cv-06666-JSC Document 19 Filed 03/07/19 Page 1 of 2



 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   klauney@seyfarth.com
     400 Capitol Mall, Suite 2350
 3   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 4   Facsimile: (916) 558-4839

 5   Attorneys for Defendant
     CONCORD HOTEL LLC
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10

11   SHELBY GAIL HEIFETZ,                                     Case No. 3:18-cv-06666 JSC
12                     Plaintiff,                             DEFENDANT CONCORD HOTEL LLC’S
                                                              CORPORATE DISCLOSURE STATEMENT
13            v.
                                                              [FED. R. CIV. P. 7.1]
14   CONCORD HOTEL LLC, dba
     CROWNE PLAZA-WALNUT                                      Complaint Filed: November 1, 2018
15   CREEK; and DOES 1-10, inclusive.                         ______________
16                     Defendants.
17

18

19            TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
20   CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF RECORD:
21            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of record
22   for Defendant Concord Hotel LLC, respectfully advise the Court as follows:
23            1.       Defendant is a limited liability company.
24            2.       Defendant is wholly owned by a limited partnership.
25            3.       No publicly held corporation owns 10% or more of Concord Hotel LLC’s stock.
26

27

28


                     DEFENDANT CONCORD HOTEL LLC’S CORPORATE DISCLOSURE STATEMENT
     54679850v.1
                   Case 3:18-cv-06666-JSC Document 19 Filed 03/07/19 Page 2 of 2



 1   DATED: March 5, 2019                              Respectfully submitted,

 2                                                     SEYFARTH SHAW LLP

 3

 4                                                     By: /s/ Kristina M. Launey
                                                                 Kristina M. Launey
 5                                                         Attorney for Defendant
                                                           CONCORD HOTEL LLC
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
                     DEFENDANT CONCORD HOTEL LLC’S CORPORATE DISCLOSURE STATEMENT
     54679850v.1
